Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
          Claims 1-7, 10-12 and 14-23 are pending for examination.
          This office action is in response to the REM filed 08/15/2022. 
          Claims 1 and 15 are independent claims.
           Claims 1-7, 10-12, and 14-20 are herein amended. 
           Claims 8, 9, and 13 are canceled herein. 
           Claims 21-23 are added herein.
           The office action is made Final.
Examiner Note
         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-7, 10-12 and 14-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, the claim recites the following abstract idea:
determining an access rights associated with the user by consolidating, based at least in part on an order of priority, one or more permission schemas assigned to the user, wherein the one or more permission schemas defin
executing ... the filter operation concurrently to the at least the subset of data objects.
These limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim elements precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining a user’s access rights based on a mental evaluation of a user’s access permissions as well as mentally filtering the results of an operation based on a mental evaluation of a user’s access rights to a data set. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
A computer-implemented method for applying access rights to a database, comprising:(a) receiving a request from a user to perform an operation directed to at least a subset of data objects stored in the database, wherein the database comprises a plurality of predefined data structures that store data objects in a non-hierarchical manner, wherein the plurality of predefined data structures comprises a first data structure comprising a definition of data sets in the database, a second data structure comprising definitions of properties of data objects in the database, and a third data structure comprising definitions of objects of the data sets in the database;
performing the operation . . .  to obtain a filtered data set.
These limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of receiving a user request and performing an operation equivalent to a user query to obtain a data set) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
A computer-implemented method for applying access rights to a database, comprising:(a) receiving a request from a user to perform an operation directed to at least a subset of data objects stored in the database, 
This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.
wherein the database comprises a plurality of predefined data structures that store data objects in a non-hierarchical manner, wherein the plurality of predefined data structures comprises a first data structure comprising a definition of data sets in the database, a second data structure comprising definitions of properties of data objects in the database, and a third data structure comprising definitions of objects of the data sets in the database.
This additional limitation is considered to amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. In this limitation, the abstract idea of determining a user’s database access it generally linked to a specialized database consisting of seven data structures. According to MPEP 2106.05(h), “limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.”
performing the operation . . .  to obtain a filtered data set. 
This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a data set, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 1 is not patent eligible. Claim 15 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 2, the claim recites: wherein consolidating the one or more permission schemas comprisesReply to Office Action dated March 14, 2022 resolving a conflict among the one or more permission schemas based on the order of priority: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally consolidating the one or more permission schemas comprises resolving a conflict among the one or more permission schemas based on the order of priority. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

	Thus claim 2 is not patent eligible. Claim 16 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 3, the claim recites: wherein at least one of the one or more permission schemas is assigned a priority: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally/manually assign a priority to a permission schema. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

	Thus claim 3 is not patent eligible. Claim 17 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 4, the claim recites: wherein the priority assigned to the at least one of the one or more permission schemas is determined based on an order of assignment or manually assigned: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally/manually assign a priority to a permission schema, with these schemas comprising permission definitions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

	Thus claim 4 is not patent eligible. Claim 18 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 5, the claim recites: wherein at least one of the permission schemas defines an access permission for the third data structure, and wherein the access permission comprises a predicate and an access mode associated with the third data structure: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining access rights of a user based on a mental evaluation of schemas assigned to a user, with these schemas comprising different permission definitions for different data units (a predicate and an access mode associated with a data structure). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

	Thus claim 5 is not patent eligible. Claim 19 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 6, the claim recites wherein each of the one or more permission schemas is identified by a name or an identifier: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining access rights of a user based on a mental evaluation of schemas assigned to a user, with these schemas being identified by a name or identifier. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

	Thus claim 6 is not patent eligible. Claim 20 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.
	
	Regarding claim 7, the claim recites: wherein the one or more permission schemas are stored in different data units that are referenced by the subset of the plurality of predefined data structures: This additional limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of storing permissions in a data structure) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, under Step 2B, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a permission in a database are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 7 is not patent eligible. Claim 21 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 10, the claim wherein the mode of access is a read access, read/write access, modify access, or execute access: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining access rights of a user based on a mental evaluation of the user’s permissions, wherein an access right refers to a mode of access. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

	Thus claim 10 is not patent eligible. Claim 22 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 11, the claim recites: wherein the predicate comprises a permission to perform the operation: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining access rights of a user based on a mental evaluation of the user’s permissions, wherein an access permission is a permission to perform an operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

	Thus claim 11 is not patent eligible. Claim 23 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 12, the claim recites: wherein the predicate comprises the permission to perform an add operation, delete operation, or part of a search query: This additional limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of adding and deleting data in a database) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, under Step 2B, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a data in a database are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Regarding claim 14, the claim recites: wherein the database comprises one or more data structures selected from the group consisting of: a fourth data structure, stored in the memory, comprising definitions of object values of the data sets in the database, wherein a definition of object value comprises an object identifier, from the third data structure, and a property of the data set, from the second data structure, the object value being assigned to; a fifth data structure, stored in the memory, comprising definitions of relations of data sets in the database, wherein a definition of a relation comprises a unique identifier of the relation and a name of the relation; a sixth data structure, stored in the memory, comprising definitions of objects relations between the objects in the database, wherein a definition of an object relation associates a relation, from the fifth data structure, with two object identifiers from the third data structure; and a seventh data structure, stored in the memory, comprising definitions of set relations between data sets in the database, wherein a definition of a set relation associates a relation, form the fifth data structure, with two set identifiers from the first data structure: This additional limitation is considered to amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. In this limitation, the abstract idea of determining a user’s database access it generally linked to a specialized database consisting of seven data structures. According to MPEP 2106.05(h), “limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.”

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.        Claims 1-7, 10-12 and 14-23 are rejected under 35 U.S.C.103 as being unpatentable over Salazar (U.S. Patent Publication No. 20040122792) hereinafter as Salazar in view of Piecko (U.S. Patent Publication No. 20150081747), hereinafter Piecko.

Regarding claim 1. (Currently Amended) Salazar teaches A computer-implemented method for applying access rights to a database, comprising:
(a) receiving a request from a user to perform an operation directed to at least a subset of data objects stored in the database (in paragraph 0019, Salazar details an application for “managing access to data items in a database.” In paragraph 0030, Salazar specifies that once a “user 32 is authenticated,” the application “allows user 32 to access data items stored in relational database 46.” Salazar details that “when user 32 requests data items and/or attempts to perform an operation on data items, application 34 will "call" access system 42 to request that the operation be performed.” This request by a user is considered equivalent to a method for receiving a request from a user to perform an operation as detailed by the applicant), 
 (b) determining an access rights associated with the user ((in paragraph 0030, Salazar details that an “access system,” in response to receiving a request, “determines the appropriate access level of user 32 and either performs the operation, or generates an error.” This “access level” is considered equivalent to an access right as detailed by the applicant. In paragraph 0027, Salazar details that “access entries 22A-E are used to grant access to data items located within the hierarchy of nodes by limiting access to those data items that the user has a sufficient access level to process.” These data items are considered data units, and the limited access to those data items is considered equivalent to limiting users to a subset of available data items. In paragraph 0035, Salazar further specifies that this access is implemented with a filtering mechanism, stating that “based on the access level in an access entry, access system 42 filters data items provided to and/or processed by application 34 in response to a request generated by application 34.”) by consolidating, based at least in part on an order of priority, one or more permission schemas assigned to the user, wherein the one or more permission schemas defin(in paragraph 0027, Salazar details that “To determine which access level is applied, any rule can be implemented. For example, access entries 22A, 22B can be assigned a certain priority, an access entry 22 including the most characters can be used, a matching string that includes no wild cards can be used, the access levels can be combined, etc.” In paragraph 0041, Salazar elaborates on this combining, detailing that “the nodes associated with both access entries 22A and 22C can be used to filter the nodes returned.” Both of these nodes refer to the user “smith” as seen in FIG. 1, with 22C referring directly to “smith” and 22A having a wildcard that includes “smith.” Salazar details that “the UNION operation would also be used, and access control manager 154 could return: SELECT <key> FROM <table> INTERSECT (SELECT <key> FROM <tree>; WHERE <node in ACME subtree> UNION SELECT <key> FROM <tree> WHERE <node in HR COURSES subtree>.” This union operation is considered equivalent to merging two schemas associated with a user, with the union operation being equivalent to a logic rule for combining two permissions), and wherein said access right is implemented by ( In paragraph 0035, Salazar further specifies that this access is implemented with a filtering mechanism, stating that “based on the access level in an access entry, access system 42 filters data items provided to and/or processed by application 34 in response to a request generated by application 34.”); and 
(c) executing the operation and the filter operation concurrently to the at least the subset of data objects to obtain a filtered data set (in paragraph 0035, Salazar describes the filtering of items that the user has access to. In paragraph 0041 and FIG. 1, Salazar specifies this filtering as implemented via sql operations: “access control manager 154 generates and returns one or more select statements that are combined and used to access data items available to user 32 using the standard (SQL) operations INTERSECT and UNION.” In an example, a user with read access only to a certain tree will only access nodes that the user is permitted. For example, the query executed when the user “smith” requests access is intersected with the nodes in the “ACME” subtree since the user “smith” only has access to nodes in the “ACME” subtree. In paragraph 0041, Salazar states that the method “uses an INTERSECT operation to filter the data items returned to application 134 to those available to user 32.” Executing this filtering in the same query as the selection of the data is considered equivalent to performing the operation and filtering concurrently, since both the operation and filtering are in the same query).  
Salazar does not teach wherein the database comprises a plurality of predefined data structures that store data objects in a non-hierarchical manner, wherein the plurality of predefined data structures comprises a first data structure comprising a definition of data sets in the database, a second data structure comprising definitions of properties of data objects in the database, and a third data structure comprising definitions of objects of the data sets in the database.
However, in the same field of endeavor, Piecko discloses wherein the database comprises a plurality of predefined data structures that store data objects in a non-hierarchical manner (in paragraph 0002-0003, 0075, Piecko details a “relational database.” A relational database is considered equivalent to a database storing objects in a non-hierarchical manner, as detailed by the applicant in paragraph 0028: “In some embodiments, the data objects are stored in the database in a non-hierarchical manner, wherein the database is a relational database”), wherein the plurality of predefined data structures comprise a first data structure comprising a definition of data sets in the database (in paragraph 0019, Piecko details a database that includes “a first data structure, stored in a memory, including a definition of at least one data set where each data set includes a data set identifier and logically holds data objects of a same type.” This data structure is depicted in FIG. 6 table 604, identical to the instant application’s depiction in FIG. 2), a second data structure comprising definitions of properties of data objects in the database (in paragraph 0019, Piecko details “a second data structure, stored in the memory, including definitions of properties of objects where each property includes an identifier of the property and an identifier of a set, from the first data structure, the property is assigned to.” This data structure is depicted in FIG. 6 table 606, identical to the instant application’s depiction in FIG. 2), and a third data structure comprising definitions of objects of the data sets in the database (in paragraph 0019, Piecko details “a third data structure, stored in the memory, including definitions of objects where each object includes an identifier and an identifier of a set, from the first data structure, the object is assigned to.” This data structure is depicted in FIG. 6 table 601, identical to the instant application’s depiction in FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Salazar (directed to a permissions system for a database) and Piecko (directed to a series of data structures in a database holding relations between data objects) and arrived at a system for database permissions for accessing a series of data structures in a database. A person of ordinary skill in the database field would be motivated to make such a combination to implement “efficient storing of ad hoc relations between previously unrelated database objects assigned to different database structures” (Piecko paragraph 0015).

Regarding claim 2. (Currently Amended) Salazar and Piecko teaches the invention as claimed in claim 1 above and further Salazar teaches wherein consolidating the one or more permission schemas comprisesReply to Office Action dated March 14, 2022 resolving a conflict among the one or more permission schemas based on the order of priority (in paragraph 0027, 0041, resolving a conflict among the one or more permission schemas is an intended use of using order of priority).  

Regarding claim 3. (Currently Amended) Salazar and Piecko teaches the invention as claimed in claim 1 above and further Salazar teaches wherein at least one of the one or more permission schemas is assigned a priority (in paragraph 0027, 0041).  

Regarding claim 4. (Currently Amended) Salazar and Piecko teaches the invention as claimed in claim 3 above and further Salazar teaches wherein the priority assigned to the at least one of the one or more permission schemas is determined based on an order of assignment or manually assigned (in paragraph 0027, Salazar details that “To determine which access level is applied, any rule can be implemented. For example, access entries 22A, 22B can be assigned a certain priority, an access entry 22 including the most characters can be used, a matching string that includes no wild cards can be used, the access levels can be combined, etc.” In paragraph 0041, Salazar elaborates on this combining, detailing that “the nodes associated with both access entries 22A and 22C can be used to filter the nodes returned.” Both of these nodes refer to the user “smith” as seen in FIG. 1, with 22C referring directly to “smith” and 22A having a wildcard that includes “smith.” Salazar details that “the UNION operation would also be used, and access control manager 154 could return: SELECT <key> FROM <table> INTERSECT (SELECT <key> FROM <tree>; WHERE <node in ACME subtree> UNION SELECT <key> FROM <tree> WHERE <node in HR COURSES subtree>.” This union operation is considered equivalent to merging two schemas associated with a user, with the union operation being equivalent to a logic rule for combining two permissions).  

Regarding claim 5. (Currently Amended) Salazar and Piecko teaches the invention as claimed in claim 1 above and further Salazar teaches wherein at least one of the permission schemas defines an access permission for the third data structure, and wherein the access permission comprises a predicate and an access mode associated with the third data structure (in paragraph 0027, Salazar teaches that “access entry 22C allows user SMITH to read/write data items located under HR COURSES node 18. This precludes SMITH from being able to write to any other courses located outside the subtree having HR COURSES node 18 as its root node. In the current example, "write" access typically allows a user to add, modify, or delete data items (predicate and access mode).” Thus, an adding or deleting operation is covered under Salazar’s implementation of permissions, identical to the instant application’s [0059]).  

Regarding claim 6. (Currently Amended) Salazar and Piecko teaches the invention as claimed in claim 1 above and further Salazar teaches wherein each of the one or more permission schemas is identified by a name or an identifier (in paragraph 0027 and FIG. 1, Salazar teaches that “access entries” are used to “grant access to data items located within the hierarchy of nodes by limiting access to those data items that the user has a sufficient access level to process.” In an example of access entry 22B, this access entry “associates the property string "/EMP/ACME/JONES" with a "read/write" access level (i.e., "PERM=RW"). As a result, a single user (JONES) is allowed to read/write all data items located in ACME hierarchy 15.” This access entry, as well as the acme hierarchy associated with the access entry, is considered equivalent to a permission schema associated with a user. This permission schema is identified by the name “jones”).  

Regarding claim 7. (Currently Amended) Salazar and Piecko teaches the invention as claimed in claim 1 above and further Piecko teaches wherein the one or more permission schemas are stored in different data units that are referenced by the subset of the plurality of predefined data structures (Piecko discloses in Fig 6, 7 one or more permission schemas are stored in different data units).  

8. (Canceled)  
9. (Canceled)  

Regarding claim 10. (Currently Amended) Salazar and Piecko teaches the invention as claimed in claim 5 above and further Salazar teaches wherein the access mode is a read access, read/write access, modify access, or execute access (in paragraph 0027, Salazar teaches that an “access entry 22B associates the property string "/EMP/ACME/JONES" with a "read/write" access level (i.e., "PERM=RW"). As a result, a single user (JONES) is allowed to read/write all data items located in ACME hierarchy 15. As further shown, access entry 22C allows user SMITH to read/write data items located under HR COURSES node 18.” This read/write access is considered equivalent to a mode of access and includes reading and writing of the data items).  

Regarding claim 11. (Currently Amended) Salazar and Piecko teaches the invention as claimed in claim 5 above and further Salazar teaches wherein the predicate comprises a permission to perform the operation (in paragraph 0027, Salazar teaches that an “access entry 22B associates the property string "/EMP/ACME/JONES" with a "read/write" access level (i.e., "PERM=RW"). As a result, a single user (JONES) is allowed to read/write all data items located in ACME hierarchy 15.” This allowing of the operations of reading and writing is considered equivalent to permission to perform these operations).  

Regarding claim 12. (Currently Amended) Salazar and Piecko teaches the invention as claimed in claim 11 above and further Salazar teaches wherein the predicate comprises the permission to perform an add operation, delete operation, or part of a search query (in paragraph 0027, Salazar teaches that “access entry 22C allows user SMITH to read/write data items located under HR COURSES node 18. This precludes SMITH from being able to write to any other courses located outside the subtree having HR COURSES node 18 as its root node. In the current example, "write" access typically allows a user to add, modify, or delete data items.” Thus, an adding or deleting operation is covered under Salazar’s implementation of permissions).  

13. (Canceled) 3 4865-7651-4596.1Atty Docket No. 49406-706.301Application No. 16/904,852 
Amendment filed August 15, 2022 Reply to Office Action dated March 14, 2022  
Regarding claim 14. (Currently Amended) Salazar and Piecko teaches the invention as claimed in claim 1 above and further Piecko teaches wherein plurality of predefined data structures further comprises one or more selected from the group consisting of: 
a fourth data structure, (in paragraph 0019, Piecko details “a fourth data structure, stored in the memory, including definitions of properties of each object where each property of an object associates a value with an object, from the third data structure, and a property of the set, from the second data structure, the object is assigned to.” This data structure is depicted in FIG. 7 table 701, identical to the instant application’s depiction in FIG. 3); 
a fifth data structure, comprising definitions of relations of data sets in the database, wherein a definition of a relation comprises a unique identifier of the relation and a name of the relation (in paragraph 0019, Piecko details “a fifth data structure, stored in the memory, including definitions of relations where each relation includes an identifier of the relation.” This data structure is depicted in FIG. 7 table 705, identical to the instant application’s depiction in FIG. 3); 
a sixth data structure, comprising definitions of objects relations between the objects in the database, wherein a definition of an object relation associates a relation, from the fifth data structure, with two object identifiers from the third data structure (in paragraph 0019, Piecko details a “sixth data structure, stored in the memory, for storing definitions of relations between objects where each objects relation associates a relation, from the fifth data structure, to two objects from the third data structure.” This data structure is depicted in FIG. 7 table 708, identical to the instant application’s depiction in FIG. 3); and 
a seventh data structure, comprising definitions of set relations between data sets in the database, wherein a definition of a set relation associates a relation, form the fifth data structure, with two set identifiers from the first data structure (in paragraph 0073, Piecko details that “a seventh data structure exists in the database system of embodiments of the present invention. This data structure holds data regarding relations between the respective data sets and in FIG. 7 is called SETS RELATIONS 712. This data structure is designed to provide mapping between a relation from the RELATIONS data structure 705 and two sets from the SETS data structure 604.” This data structure is depicted in FIG.7 table 712, identical to the instant application’s depiction in FIG.3).  

	Regarding claims 15-23, those claims recite a system performs the method of claims 1-7 and 10-11 respectively and are rejected under the same rationale.
Respond to Amendments and Arguments
35 USC & 101	
Applicant has amended claims 1 and 15 to clarify the claimed subject matter. Applicant respectfully submits that amended claims 1 and 15 are subject matter eligible. For example, 
claim 1 as amended recites “wherein the database comprises a plurality of predefined data structures that store data objects in a non-hierarchical manner, wherein the plurality of predefined data structures comprise a first data structure comprising a definition of data sets in the database, a second data structure comprising definitions of properties of data objects in the database, and a third data structure comprising definitions of objects of the data sets in the database; determining an access right associated with the user by consolidating, based at least in part on an order of priority, one or more permission schemas assigned to the user, wherein the one or more permission schemas define one or more access permissions to at least a subset of the plurality of predefined data structures, and wherein said access right is implemented by executing a filter operation" Claim 15 recites similar features.. Claim 1 are not operations can be performed based on mental evaluations, and would not reasonably be construed as such by one of ordinary skill in the art (in the field of computer and database technology). 
For at least these reasons, Applicant respectfully submits that claimed invention is patent- eligible and no further analysis under § 101 should be required.

Examiner presents the following responses to Applicant’s arguments:
       Applicant’s 35 U.S.C. § 101 arguments on claims has been fully considered but they are not persuasive. Examiner has expanded the analysis for comprehensibility and provide evidence that establishes further support for the rejections of the claims under 101. Therefore The 35 USC 101 made against claims is maintained.

35 USC & 102
	 Applicant has amended the independent claims 1-7, 10-12, and 14-20 to clarify certain differences over Salazar. Applicant respectfully submits that claims 1 and 15 are novel over Salazar for at least the reason that this reference does not teach or disclose all of the elements of these claims for a number of reasons, including but not limited to, the following. 
For example, nothing in Salazar teaches or discloses "the database comprises a plurality of predefined data structures that store data objects in a non-hierarchical manner, wherein the plurality of predefined data structures comprise a first data structure comprising a definition of data sets in the database, a second data structure comprising definitions of properties of data objects in the database, and a third data structure comprising definitions of objects of the data sets in the database," as recited in claim 1 (emphasis added). Claim 15 recites similar language. In fact, as stated in the Office Action at pg. 21, "Salazar does not teach wherein the data objects are stored in the database in a non-hierarchical manner. Salazar only mentions utilizing a relation database to store hierarchical nodes." Furthermore, nothing in Salazar discloses or suggests "determining an access right associated with the user by consolidating, based at least in part on an order of priority, one or more permission schemas assigned to the user." Salazar merely describes "access levels can be combined" via a union operation (see Salazar at [0041]) while it is completely silent about the priority order. 
Accordingly, Applicant respectfully requests that the § 102 rejections of claims 1 and 15 and dependent claims thereof be withdrawn.
Examiner presents the following responses to Applicant’s arguments:
With respect to applicant’s arguments, Applicant’s remarks to claim 1 have been fully considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment presented above, 35 USC § 103. 
It is noted that the Examiner rely on Piecko to teach the argued limitation “the database comprises a plurality of predefined data structures that store data objects in a non-hierarchical manner, wherein the plurality of predefined data structures comprise a first data structure comprising a definition of data sets in the database, a second data structure comprising definitions of properties of data objects in the database, and a third data structure comprising definitions of objects of the data sets in the database”, and “, “wherein the data objects are stored in the database in a non-hierarchical manner “and “determining an access right associated with the user by consolidating, based at least in part on an order of priority, one or more permission schemas assigned to the user”.
Piecko discloses wherein the database comprises a plurality of predefined data structures that store data objects in a non-hierarchical manner (in paragraph 0002-0003, 0075, Piecko details a “relational database.” A relational database is considered equivalent to a database storing objects in a non-hierarchical manner, as detailed by the applicant in paragraph 0028: “In some embodiments, the data objects are stored in the database in a non-hierarchical manner, wherein the database is a relational database”), wherein the plurality of predefined data structures comprise a first data structure comprising a definition of data sets in the database (in paragraph 0019, Piecko details a database that includes “a first data structure, stored in a memory, including a definition of at least one data set where each data set includes a data set identifier and logically holds data objects of a same type.” This data structure is depicted in FIG. 6 table 604, identical to the instant application’s depiction in FIG. 2), a second data structure comprising definitions of properties of data objects in the database (in paragraph 0019, Piecko details “a second data structure, stored in the memory, including definitions of properties of objects where each property includes an identifier of the property and an identifier of a set, from the first data structure, the property is assigned to.” This data structure is depicted in FIG. 6 table 606, identical to the instant application’s depiction in FIG. 2), and a third data structure comprising definitions of objects of the data sets in the database (in paragraph 0019, Piecko details “a third data structure, stored in the memory, including definitions of objects where each object includes an identifier and an identifier of a set, from the first data structure, the object is assigned to.” This data structure is depicted in FIG. 6 table 601, identical to the instant application’s depiction in FIG. 2).
Thus, Salazar for the reasons stated above teaches and suggest the elements of the amended claim 1 in combination with Piecko and render the amended claims 1 and 15 obvious under 35 USC § 103.
	
35 USC & 103
Regarding dependent claims, due to their dependencies to the amended claims 1 and 15 are too rendered obvious under 35 USC § 103.
CONCLUSION
	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Piecko (US 10242056 B2)
Salazar (US 8635221 B2)
Cook (US 6820082 B1)
Summer-Moore et al (US 20060230043 A1)

The Applicant’s amendment necessitated a new ground of rejection.  Therefore, THIS ACTION IS MADE FINAL.
Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169